                            UNITED STATES DISTRICT COURT '':: )j /)             ..     ll       ~       ~


                           FOR THE DISTRICT OF CONNECTICUT:
                                                                       iCI3 r:uJ -2 1\                      il=    r·:
 IN THE MATTER OF THE SEARCH OF                      Filed Under 1 ~Stl ...,. , .. ,, . .                     ,,
                                                                     w . ....J . I ~
                                                                                            1
 INFORMATION ASSOCIATED WITH                                                                        "              •



 ACCOUNTS WITH APPLE ID          ,                   case No. 3:17-mj::t.724 /s&{~)
           AND OTHER IDENTIFIERS
 THAT ARE STORED AT PREMISES                         November 2, 2018
 CONTROLLED BY APPLE INC.

                         MOTION TO EXTEND SEALING ORDER

       The United States of America respectfully submits this motion to seal this matter, including

the motion and order to extend non-disclosure, and the motion and order to seal, for an additional

period of six months, until May 13, 2019. The United States submits that sealing is necessary

because the matter relates to an ongoing criminal investigation that not known to several targets

of the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation, including by giving the targets

an opportunity to flee, destroy or tamper with evidence, or change patterns of behavior.


                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                      ~~~
                                                        - =-
                                                    NEERAJ N. PATEL
                                                    ASSISTANT U.S. ATTORNEY
                                                    Federal Bar No. phv04499
                                                    157 Church Street, 25th Floor
                                                    New Haven, CT 06510
                                                    Tel.: (203) 821-3700
                                                    Email: neeraj.patel@usdoj.gov
